
	

114 S2626 IS: Higher Education Unmanned Aircraft Systems Modernization Act
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2626
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Mr. Peters (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize the operation of unmanned aircraft systems by institutions of higher education for
			 educational and research purposes.
	
	
		1.Short title
 This Act may be cited as the Higher Education Unmanned Aircraft Systems Modernization Act.
		2.Operation of unmanned aircraft systems for educational and research purposes
 (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
				
					337.Operation of unmanned aircraft systems for educational and research purposes
 (a)In generalNotwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into the plans and policies of the Federal Aviation Administration, including this subtitle and any regulations, policies, advisory circulars, or other materials promulgated by the Federal Aviation Administration before, on, or after the date of the enactment of this section, an institution of higher education may, within the United States, operate an unmanned aircraft system without the specific approval of the Federal Aviation Administration, and without registering the unmanned aircraft system with the Federal Aviation Administration, if the operation of that unmanned aircraft system meets the requirements of subsection (b).
 (b)RequirementsThe operation of an unmanned aircraft system by an institution of higher education meets the requirements of this subsection if—
 (1)the institution has established and adopted a policy relating to unmanned aircraft systems to ensure safe operation of such systems, which may be a policy of more general applicability in effect before the date of the enactment of this section, but that shall include—
 (A)designation of a point of contact at the institution for review and approval of operations of unmanned aircraft systems by the institution; and
 (B)the requirement that operations of unmanned aircraft systems by the institution be conducted under the supervision of an operator in command;
 (2)the point of contact for the institution designated pursuant to paragraph (1)(A) has— (A)been notified of the proposed operation of the unmanned aircraft system;
 (B)confirmed that the proposed operation is for educational or research purposes; (C)confirmed that the proposed operation is in accordance with all applicable policies of the institution of higher education, including any applicable policies regarding—
 (i)safety; (ii)training or supervision requirements;
 (iii)privacy; or (iv)any requirements to provide notice to or obtain the permission of the institution before conducting the proposed operation;
 (D)confirmed that the unmanned aircraft system will be operated under the supervision of an operator in command, who—
 (i)is trained in the safe operation of the unmanned aircraft system; (ii)will be present during the entire operation of the unmanned aircraft system;
 (iii)is prepared and able to take immediate control of the unmanned aircraft system; (iv)has full authority over, and responsibility for, the safety of the operation of the unmanned aircraft system; and
 (v)is responsible for ensuring that the individuals who will operate the unmanned aircraft system under the supervision of the operator in command have received proper training in the safe operation of the unmanned aircraft system;
 (3)the unmanned aircraft system— (A)is operated not higher than 400 feet above ground level;
 (B)is operated in a manner that will not create a hazard to persons or property; (C)is, if capable of sustained flight, marked with the identification and contact information of the owner;
 (D)does not survey, create a nuisance on, or overfly private property without the permission of the owner of the private property;
 (E)gives right of way to, and avoids flying in the proximity of, full-scale aircraft; (F)is operated at a site that is of sufficient distance from populated areas to protect the safety of persons and property; and
 (4)the institution of higher education notifies and obtains permission from air traffic control or, for small facilities, the airport manager, when the unmanned aircraft system will be operated within—
 (A)5 statute miles of an airport around which the airspace is designated as class B or class C airspace under part 71 of title 14, Code of Federal Regulations;
 (B)2 statute miles of any other airport or heliport; or
 (C)airspace designated as restricted or prohibited under part 73 of such title. (c)Form of notifications and permissionThe notifications and permission required under subsection (b)(4) may, if agreed to by the institution of higher education and air traffic control or the airport or heliport manager, as appropriate, be in the form of a written communication, to occur not less frequently than annually, regarding the locations and conditions for any intended operation of unmanned aircraft systems under this section.
 (d)Reporting of incidents involving personal injury or property damageIf an unmanned aircraft system operated by an institution of higher education pursuant to this section is involved in any incident resulting in personal injury or property damage (other than to the unmanned aircraft system, to property of the institution, or to individuals directly involved in the operation of the unmanned aircraft system), the point of contact designated pursuant to subsection (b)(1)(A) shall report the incident to the Federal Aviation Administration not later than 10 days after the incident.
 (e)DefinitionsIn this section: (1)Educational or research purposesThe term educational or research purposes, with respect to the operation of an unmanned aircraft system by an institution of higher education, includes—
 (A)instruction of students at the institution; (B)activities of student organizations recognized by or registered with the institution; and
 (C)activities undertaken by the institution as part of research projects, including research projects sponsored by the Federal Government.
 (2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))..
 (b)Clerical amendmentThe table of contents for the FAA Modernization and Reform Act of 2012 is amended by inserting after the item relating to section 336 the following:
				Sec. 337. Operation of unmanned aircraft systems for educational and research purposes..
			
